In the

    United States Court of Appeals
                 For the Seventh Circuit
                     ____________________
No. 18-1230
COURTHOUSE NEWS SERVICE,
                                                   Plaintiff-Appellee,
                                 v.

DOROTHY BROWN, in her official capacity
as Clerk of the Circuit Court of
Cook County, Illinois,
                                               Defendant-Appellant.
                     ____________________

         Appeal from the United States District Court for the
           Northern District of Illinois, Eastern Division.
          No. 17-CV-7933 — Matthew F. Kennelly, Judge.
                     ____________________

 ARGUED SEPTEMBER 14, 2018 — DECIDED NOVEMBER 13, 2018
                ____________________

   Before BAUER, HAMILTON, and SCUDDER, Circuit Judges.
    HAMILTON, Circuit Judge. Plaintiﬀ-appellee Courthouse
News Service (“CNS”) seeks injunctive relief under 42 U.S.C.
§ 1983, arguing that the First Amendment requires Dorothy
Brown, Clerk of the Circuit Court of Cook County, Illinois, to
release newly filed complaints to the press at the moment of
receipt by her oﬃce—not after processing. Neither the Court
2                                                             No. 18-1230

of Appeals for the Seventh Circuit nor the Supreme Court of
the United States provides the press with this sort of instant
access to court filings.1 Instead, in our court and apparently in
the Supreme Court, as well, the clerks’ oﬃces undertake cer-
tain administrative processing before a filing is made publicly
available, giving our practices a similarity to the practices in
state court challenged in this case. That fact would make it
unusual, and perhaps even hypocritical, for us to order a state
court clerk to provide such instant access on the basis of the
same Constitution that applies to federal courts. Adhering to
the principles of equity, comity, and federalism, we conclude
that the district court should have abstained from exercising
jurisdiction over this case. See O’Shea v. Littleton, 414 U.S. 488,
499 (1974); Rizzo v. Goode, 423 U.S. 362, 379–80 (1976); SKS &
Associates, Inc. v. Dart, 619 F.3d 674, 678–80 (7th Cir. 2010). We
therefore reverse the district court’s order granting a prelimi-
nary injunction and order this action dismissed without prej-
udice.


    1 This court’s Electronic Case Filing Procedures provide: “A brief, ap-
pendix and petition for rehearing (and any answer filed thereto) will be
considered timely once it is submitted to the court’s electronic filing sys-
tem. It will be considered filed on the court’s docket only after a review
for compliance with applicable rules, acceptance by the Clerk, and issu-
ance    of     a   Notice     of   Docket     Activity.”    Available     at
http://www.ca7.uscourts.gov/ecf/ECFprocedures.htm.
     The Supreme Court’s Guidelines for the Submission of Documents to
the Supreme Court’s Electronic Filing System provide: “Filings that initi-
ate a new case at the Supreme Court will be posted on the Court’s website
only after the Clerk’s Office has received and reviewed the paper version
of the filing, determined that it should be accepted for filing, and assigned
a case number.” Available at https://www.supremecourt.gov/filin-
gandrules/ElectronicFilingGuidelines.pdf.
No. 18-1230                                                   3

I. Factual & Procedural Background
    CNS is a news service with hundreds of reporters and ed-
itors who cover civil litigation in thousands of state and fed-
eral courthouses across the country. In addition to writing
and publishing articles, CNS reporters compile “New Litiga-
tion Reports,” which contain summaries of newsworthy new
civil complaints. Before the advent of electronic filing sys-
tems, CNS reporters would go to clerks’ oﬃces in courthouses
and review paper copies of complaints in person. With the
shift to electronic filing, things have become more compli-
cated.
    In the past, the Cook County Clerk’s Oﬃce (“Clerk’s Of-
fice”) allowed reporters to have same-day access to newly
filed paper complaints by placing copies in a tray behind the
intake counter. Electronic filing began in 2009, and until 2015,
the Clerk’s Oﬃce would simply print out electronically filed
complaints as they were received and allow reporters to view
them along with the paper complaints. In January 2015, the
Clerk’s Oﬃce stopped printing electronically filed complaints
and started withholding them until administrative processing
was completed and they were oﬃcially accepted. Now, re-
porters cannot view electronically filed complaints until they
are processed and posted online. This leads to delays in ac-
cess.
    CNS and the Clerk characterize the delays diﬀerently.
CNS contends that almost 40% of electronically filed com-
plaints are not accessible on the same day they are filed. By
contrast, the Clerk contends that 90.9% of electronically filed
complaints are publicly available within one business day;
94.7% within two business days; and 96.8% within three busi-
ness days. Some of the delays are the result of nothing more
4                                                            No. 18-1230

than the normal business hours of the Clerk’s Oﬃce. If a com-
plaint is filed right before the Clerk’s Oﬃce closes for the day,
it likely will not be available until the next day. Weekends also
lead to longer delays. If a complaint is filed Friday evening, it
will not be available until Monday when the Clerk’s Oﬃce re-
opens and has time to process it. While the delays can be
framed diﬀerently, the parties seem to agree that the thrust of
this dispute concerns CNS’s displeasure with a delay of no
more than one business day in access to the vast majority of
electronically filed complaints.
   An Illinois Supreme Court order made electronic filing
mandatory in the Cook County Circuit Court as of July 1,
2018. In advance of this eﬀective date, CNS contacted Clerk
Brown’s oﬃce and proposed various options that would al-
low the press to obtain quicker access to electronically filed
complaints. The Clerk pushed back and explained that elec-
tronically filed complaints are not considered received or filed
until they have been processed and accepted. She pointed to
Cook County Circuit Court General Administrative Order
No. 2014-02 (“Order No. 2014-02”) and the Illinois Supreme
Court’s Electronic Filing Standards and Principles (“Illinois
Standards”), which both state that electronically submitted
documents shall be considered filed “if not rejected” by the
Clerk’s Oﬃce. The Clerk interprets these orders as mandating
an “accept/reject” process before complaints are released to
the press.2 The Clerk informed CNS that the policies and pro-
cedures would remain the same.


    2 The district court did not interpret these orders as mandating an “ac-

cept/reject” process before release. See Courthouse News Service v. Brown,
No. 17 C 7933, 2018 WL 318485, at *3 (N.D. Ill. Jan. 8, 2018) (“Brown points
to nothing in Order No. 2014-02 or in the Electronic Filing Standards and
No. 18-1230                                                                5

    When talks with the Clerk’s Oﬃce did not produce the de-
sired changes, CNS brought this action in November 2017.
CNS moved for a preliminary injunction prohibiting the Clerk
from processing electronically filed complaints before allow-
ing press access. The motion was submitted on the aﬃdavits,
and no evidentiary hearing was held. The Clerk opposed the
motion but did not dispute that a First Amendment presump-
tion of access to documents filed in court applies to civil com-
plaints. She instead argued that the presumption does not re-
quire immediate access, that the delays here are insignificant,
and that the First Amendment is not being violated. The Clerk
explained that the “accept/reject” process is important be-
cause if complaints were released to the press before pro-
cessing, confidential information contained therein could be
exposed.3 The Clerk also explained that confusion may result

Principles that requires her to accept or reject or otherwise process e-filed
complaints prior to making them available to the public in some form. In-
stead, Brown simply asserts that Order No. 2014-02 and the Electronic Fil-
ing Standards and Principles provide that the complaints are not ‘filed’
until accepted.”); id. at *5 (“Brown contends that she is justified in with-
holding e-filed complaints from the public and the press until after pro-
cessing because both Order No. 2014-02 and the Electronic Filing Stand-
ards and Principles provide that electronically submitted documents shall
be considered filed ‘if not rejected’ by the Clerk. Order No. 2014-02 at 3;
Electronic Filing Standards and Principles at 1. But as the Court has dis-
cussed, Brown points to nothing that would require her to delay access to
e-filed complaints until after they are processed and officially accepted.”).
We read these orders differently and agree with Brown: these orders do
require an “accept/reject” process before release. In any event, as we ex-
plain below regarding abstention, the Illinois state courts are best situated
to interpret their own orders and to decide how important the “accept/re-
ject” process is to them.
    3 While this sounds like a reasonable consideration, the Clerk has pre-

sented no evidence showing how prevalent this issue is and how often the
6                                                             No. 18-1230

due to reporting on a complaint that was later rejected by the
Clerk’s Oﬃce for failure to comply with court rules.
    Apart from the merits of the case, the Clerk argued that
federal courts should abstain from adjudicating this case un-
der the Younger abstention doctrine. See Younger v. Harris, 401
U.S. 37 (1971). The Clerk argued that Younger abstention
should apply because CNS was asking a federal court for in-
junctive relief against a state oﬃcial who was acting pursuant
to a state court’s standing order (Order No. 2014-02). Accord-
ing to the Clerk, the state court order requires her to perform
an “accept/reject” function, whereas the federal court injunc-
tion being sought by CNS would require immediate release.
She argued that she would be unable to comply with both.
    The district court granted CNS’s motion for a preliminary
injunction on January 8, 2018. The court rejected the Clerk’s
abstention arguments, reasoning that Younger abstention did
not apply because there were “no ongoing state judicial pro-
ceedings with which CNS’s requested injunctive relief might
interfere.” The court relied on Ankenbrandt v. Richards, 504
U.S. 689, 705 (1992), to conclude that the lack of a state pro-
ceeding made Younger abstention inappropriate.




Clerk’s Office catches information that should not have been included.
The district court also was not “convinced that it is, in fact, the responsi-
bility of the Clerk” to ensure this information is “not included in e-filings,
as the Illinois Supreme Court rules pertaining to confidential and personal
identity information specifically place the burden of compliance on the
filing parties.” 2018 WL 318485, at *5. We agree with this latter point as a
matter of law. However, we do not believe the Clerk’s Office is somehow
prohibited from checking for compliance by fallible attorneys and pro se
parties.
No. 18-1230                                                            7

    The district court then turned to the merits and deter-
mined that a First Amendment right of access applies and that
Seventh Circuit precedent requires that access be “immediate
and contemporaneous.” 2018 WL 318485, at *3, citing Grove
Fresh Distributors, Inc. v. Everfresh Juice Co., 24 F.3d 893, 897
(7th Cir. 1994), and In re Associated Press, 162 F.3d 503, 506 (7th
Cir. 1998). In the district court’s view, the Clerk’s stated rea-
sons were insuﬃcient to justify the delays in access, so that
the delays violate the Constitution. The district court ordered
the Clerk to implement within thirty days “a system that will
provide access to newly e-filed civil complaints contempora-
neously with their receipt by her oﬃce.” 2018 WL 318485, at
*7. Clerk Brown filed a notice of appeal and a motion to stay
the preliminary injunction pending appeal. The district court
denied that motion, but this court then granted a stay.4
II. Analysis
    A. Standard of Review
     To obtain a preliminary injunction, a plaintiﬀ must first
show that: (1) without such relief, it will suﬀer irreparable
harm before final resolution of its claims; (2) traditional legal
remedies would be inadequate; and (3) it has some likelihood
of success on the merits. E.g., Valencia v. City of Springfield, 883
F.3d 959, 965 (7th Cir. 2018), citing Girl Scouts of Manitou Coun-
cil, Inc. v. Girl Scouts of the U.S. of Am., Inc., 549 F.3d 1079, 1086
(7th Cir. 2008). If a plaintiﬀ makes such a showing, the court
next must weigh the harm the plaintiﬀ will suﬀer without an
injunction against the harm the defendant will suﬀer with

    4 This court received helpful amicus briefs from the Judicial Council
of California in support of Clerk Brown and the Reporters Committee for
Freedom of the Press in support of CNS.
8                                                     No. 18-1230

one. See Ty, Inc. v. Jones Group, Inc., 237 F.3d 891, 895 (7th Cir.
2001). This assessment is made on a sliding scale: “The more
likely the plaintiﬀ is to win, the less heavily need the balance
of harms weigh in his favor; the less likely he is to win, the
more need it weigh in his favor.” Girl Scouts of Manitou Coun-
cil, 549 F.3d at 1086, quoting Roland Machinery Co. v. Dresser
Industries, Inc., 749 F.2d 380, 387 (7th Cir. 1984). Finally, the
court must ask whether the preliminary injunction is in the
public interest, which entails taking into account any eﬀects
on non-parties. Id. at 1086. Ultimately, the moving party bears
the burden of showing that a preliminary injunction is war-
ranted. Mazurek v. Armstrong, 520 U.S. 968, 972 (1997) (per cu-
riam).
    In reviewing the grant or denial of a preliminary injunc-
tion on appeal, we examine “legal conclusions de novo, find-
ings of fact for clear error, and the balancing of harms for
abuse of discretion.” Valencia, 883 F.3d at 966, citing Coronado
v. Valleyview Pub. Sch. Dist. 365–U, 537 F.3d 791, 795 (7th Cir.
2008). In reviewing the district court’s decision whether to ab-
stain, the underlying legal questions are subject to de novo re-
view, and the ultimate decision itself is reviewed for abuse of
discretion. Property & Casualty Ins. Ltd. v. Central National Ins.
Co. of Omaha, 936 F.2d 319, 321 (7th Cir. 1991).
    B. Right of Access
   While the First Amendment does not explicitly mention a
right of access to court proceedings and documents, “the
courts of this country recognize a general right to inspect and
copy public records and documents, including judicial rec-
ords and documents.” Nixon v. Warner Communications, Inc.,
435 U.S. 589, 597 (1978). This right of access has its roots in the
common law, but the Supreme Court has held that the First
No. 18-1230                                                     9

Amendment itself protects access to criminal trials. Richmond
Newspapers, Inc. v. Virginia, 448 U.S. 555, 576–78 (1980) (plural-
ity opinion). The Supreme Court has also cautioned against
any “narrow, literal conception” of the First Amendment’s
terms, NAACP v. Button, 371 U.S. 415, 430 (1963), and has ex-
plained that
       the Framers were concerned with broad princi-
       ples, and wrote against a background of shared
       values and practices. The First Amendment is
       thus broad enough to encompass those rights
       that, while not unambiguously enumerated in
       the very terms of the Amendment, are nonethe-
       less necessary to the enjoyment of other First
       Amendment rights.
Globe Newspaper Co. v. Superior Court for the County of Norfolk,
457 U.S. 596, 604 (1982) (citations omitted).
    “[A] major purpose of [the First] Amendment was to pro-
tect the free discussion of governmental aﬀairs.” Id., quoting
Mills v. Alabama, 384 U.S. 214, 218 (1966). “Free speech carries
with it some freedom to listen,” so the Supreme Court has rea-
soned that freedom of speech and freedom of the press
“would lose much meaning if access to … the trial could … be
foreclosed arbitrarily.” Richmond Newspapers, 448 U.S. at 576–
577. Press access in particular is important:
       In a society in which each individual has but
       limited time and resources with which to ob-
       serve at first hand the operations of his govern-
       ment, he relies necessarily upon the press …
       With respect to judicial proceedings in particu-
       lar, the function of the press serves to … bring
10                                                     No. 18-1230

       to bear the beneficial eﬀects of public scrutiny
       upon the administration of justice.
Cox Broad. Corp. v. Cohn, 420 U.S. 469, 491–92 (1975).
    Though the Supreme Court has not yet extended these
principles from criminal proceedings, the federal courts of ap-
peals have widely agreed that the First Amendment right of
access extends to civil proceedings and associated records
and documents. See Courthouse News Serv. v. Planet, 750 F.3d
776, 786 (9th Cir. 2014) (“Planet I”), citing In re Continental Illi-
nois Sec. Litig., 732 F.2d 1302, 1308 (7th Cir. 1984) (finding right
of access by press to litigation committee reports in share-
holder derivative suits); New York Civil Liberties Union v. New
York City Transit Auth., 684 F.3d 286, 305 (2d Cir. 2012) (finding
right of access to administrative civil infraction hearings);
Publicker Industries, Inc. v. Cohen, 733 F.2d 1059, 1061 (3d Cir.
1984) (“We hold that the First Amendment does secure a right
of access to civil proceedings.”); Brown & Williamson Tobacco
Corp. v. Federal Trade Comm’n, 710 F.2d 1165, 1177 (6th Cir.
1983) (First Amendment limits judicial discretion to seal doc-
uments in civil case). The press’s right of access to civil pro-
ceedings and documents fits squarely within the First
Amendment’s protections.
    Yet the press’s right of access to court documents is not
absolute—it is qualified. Nixon, 435 U.S. at 598; Globe Newspa-
per, 457 U.S. at 606. There is a constant tension between the
interest in public disclosure and privacy concerns. To deter-
mine whether a right of access attaches under the First
Amendment, courts use the two-part test set out in Press–En-
terprise Co. v. Superior Court, 478 U.S. 1, 8 (1986) (“Press-Enter-
prise II”). This test is generally referred to as the “experience
and logic test.” It asks whether a proposed right reflects a
No. 18-1230                                                                   11

well-developed tradition of access to a specific process and
whether the right “plays a significant positive role in the func-
tioning of the particular process in question.” Id. at 8. If so, a
rebuttable presumption of access applies. Id. at 9.
    This is the framework for analyzing restrictions on the
press’s right of access to court proceedings and documents.
Here, both parties agree there is a qualified right of access to
civil complaints. The dispute is about timing: does the right
of access attach at the moment a complaint is received by the
Clerk’s Oﬃce, or does it attach at the moment processing is
completed? How long a delay in access is too long?
    While the delays appear to be minimal, we do not answer
these questions here. We conclude that the state courts de-
serve the first opportunity to hear such a constitutional chal-
lenge to their internal procedures. The vast majority of access
precedents arise from litigation before the courts whose rec-
ords are at issue. In this case, however, CNS is seeking to have
one court tell another court that its level of access is not good
enough. Further, many access disputes concern documents in
a single case, whereas the relief sought here is far-reaching. It
would apply to all civil cases filed in one of the busiest county
courts in the country. “Every court has supervisory power
over its own records and files,” Nixon, 435 U.S. at 598, and at
least at this time, we decline to impose a requirement on the
state court that we do not meet ourselves, at least not yet.5


    5 We recognize that the district court here concluded that “immediate
and contemporaneous” access was required by our decision in Grove Fresh
Distributors, Inc. v. Everfresh Juice Co., 24 F.3d 893, 897 (7th Cir. 1994), which
used that language. We said that the “newsworthiness of a particular story
is often fleeting,” and that “each passing day may constitute a separate
and cognizable infringement of the First Amendment.” Id., quoting
12                                                            No. 18-1230

     C. Abstention
    This action falls within the terms of 42 U.S.C. § 1983: plain-
tiﬀ CNS claims that its federal constitutional rights are being
violated by a person acting under color of state law. But the
relief plaintiﬀ seeks here directly aﬀects the administration of
the state courts and “would run contrary to the basic princi-
ples of equity, comity, and federalism.” See SKS & Associates,
Inc. v. Dart, 619 F.3d 674, 676–77 (7th Cir. 2010) (aﬃrming ab-
stention in federal case seeking injunction directing manage-
ment of state courts’ eviction cases). Even though abstention
is the exception, not the rule, e.g., Colorado River Water Conser-
vation Dist. v. United States, 424 U.S. 800, 813 (1976), a federal
court “may, and often must, decline to exercise its jurisdiction
where doing so would intrude upon the independence of the
state courts.” SKS & Associates, 619 F.3d at 677. As the Su-
preme Court has put it, federal courts may decline to exercise
jurisdiction where denying a federal forum would “clearly
serve an important countervailing interest,” including “re-
gard for federal-state relations.” Quackenbush v. Allstate Ins.
Co., 517 U.S. 706, 716 (1996). “This equitable decision balances
the strong federal interest in having certain classes of cases,
and certain federal rights, adjudicated in federal court,


Nebraska Press Ass’n v. Stuart, 423 U.S. 1327, 1329 (1975) (Blackmun, J., in
chambers) (staying state-court order restricting media coverage of pend-
ing criminal case). Grove Fresh addressed delays on the order of months
and years, not hours or even minutes. Our decision in Grove Fresh ap-
proved a review process for documents that would require adversarial ex-
changes lasting weeks before the sealed information would be released.
Id. at 898. Grove Fresh continues to provide helpful guidance on the quali-
fied right of public access to court filings. It does not, however, compel the
instant access to every filing in all civil (or criminal) cases ordered by the
district court here.
No. 18-1230                                                    13

against the State’s interests in maintaining ‘uniformity in the
treatment of an “essentially local problem.”’” Id. at 728, quot-
ing New Orleans Pub. Serv., Inc. v. Council of City of New Orle-
ans, 491 U.S. 350, 362 (1989).
    State courts have a significant interest in running their
own clerks’ oﬃces and setting their own filing procedures—
especially in a court like the Circuit Court of Cook County,
where more than one million cases are filed annually. When
these procedures are challenged as they have been here, the
state courts should be given the first opportunity to determine
precisely what level of press access is required, appropriate,
and feasible in a state court. CNS has not yet sought relief in
the state courts here. Proceeding straight to the federal court
to resolve a dispute with a state court clerk over the timing of
access conflicts with the general principles of federalism,
comity, and equity that underlie abstention. Unless and until
the state courts have proven unwilling to address an alleged
First Amendment violation—which we are not yet convinced
exists—the federal courts should not exercise jurisdiction
over the matter.
       1. The Abstention Doctrines
    The Supreme Court has recognized four principal catego-
ries of abstention: Pullman, Burford, Younger, and Colorado
River, named after Railroad Commission of Texas v. Pullman Co.,
312 U.S. 496 (1941); Burford v. Sun Oil Co., 319 U.S. 315 (1943);
Younger v. Harris, 401 U.S. 37 (1971); and Colorado River Water
Conservation District v. United States, 424 U.S. 800 (1976). Two
additional categories, O’Shea and Rizzo, can be considered ex-
tensions of Younger. See O’Shea v. Littleton, 414 U.S. 488 (1974);
Rizzo v. Goode, 423 U.S. 362 (1976). Younger, with its extension
in O’Shea and Rizzo, is most closely applicable to the present
14                                                     No. 18-1230

case; however, it is not a perfect fit, and we ultimately base
our decision on the more general principles of federalism that
underlie all of the abstention doctrines.
    Younger abstention ordinarily requires federal courts to re-
frain from exercising jurisdiction over federal constitutional
claims that seek to interfere with or interrupt ongoing state
proceedings. FreeEats.com, Inc. v. Indiana, 502 F.3d 590, 595
(7th Cir. 2007). Younger abstention originally required federal
courts to abstain when a criminal defendant seeks a federal
injunction to block his state court prosecution on federal con-
stitutional grounds. See 401 U.S. at 40–41. The Supreme Court
has extended the doctrine to civil proceedings in limited cir-
cumstances, beginning with Huﬀman v. Pursue, Ltd., 420 U.S.
592, 603–04 (1975). As we noted in SKS & Associates:
       The civil brand of Younger extends only to a fed-
       eral suit filed by a party that is the target of state
       court or administrative proceedings in which
       the state’s interests are so important that exer-
       cise of federal judicial power over those pro-
       ceedings would disregard the comity between
       the states and federal government. See Pennzoil
       Co. v. Texaco, Inc., 481 U.S. 1, 13 (1987) (require-
       ment for the posting of bond pending appeal);
       Middlesex County Ethics Committee v. Garden State
       Bar Ass’n, 457 U.S. 423, 432–34 (1982) (attorney
       disciplinary proceedings); Trainor v. Hernandez,
       431 U.S. 434, 444 (1977) (civil proceedings seek-
       ing return of welfare payments wrongfully re-
       ceived); Juidice v. Vail, 430 U.S. 327, 335–36 &
       n.12 (1977) (civil contempt proceedings); Huﬀ-
       man, 420 U.S. at 604 (state court action to close
No. 18-1230                                                     15

       adult theater); Majors v. Engelbrecht, 149 F.3d
709, 712–13 (7th Cir. 1998) (nursing license sus-
       pension proceedings before state administrative
       board).
619 F.3d at 678.
    The situation here is not a traditional Younger scenario:
there is no individual, ongoing state proceeding that plaintiﬀs
seek to enjoin. As a result, the district court found Younger ab-
stention specifically inapplicable. It is true that in Ankenbrandt
v. Richards, the Supreme Court stated: “Absent any pending
proceeding in state tribunals, therefore, application by the
lower courts of Younger abstention was clearly erroneous.”
504 U.S. 689, 705 (1992) (emphasis in original). We have also
explained that a “paramount concern” in whether to abstain
under Younger is that “the judicial or judicial in nature state
proceedings must be on-going.” Barichello v. McDonald, 98
F.3d 948, 955 (7th Cir. 1996). While this case does not fit neatly
into the Younger doctrine, it fits better into the Supreme
Court’s extension of the Younger principles in O’Shea and
Rizzo.
    In O’Shea, plaintiﬀs filed a federal lawsuit asserting that a
municipal court system was intentionally discriminating
against African Americans in setting bail and in sentencing.
414 U.S. at 491–92. The district court dismissed the case, but
this court reversed, holding that if plaintiﬀs proved their alle-
gations, the district court should fashion appropriate injunc-
tive relief to prevent the state court judges from depriving
others of their constitutional rights in the future. Id. at 492–93.
The Supreme Court granted certiorari and reversed this court,
finding that the claims were not ripe because there was an in-
suﬃcient probability that the plaintiﬀs would be brought
16                                                  No. 18-1230

before the municipal courts again on criminal charges. Id. at
495–99. The Court also found that even if the claims were ripe,
the principles of Younger should lead the federal courts to ab-
stain. The Court reasoned that comity and federalism “pre-
clude[d] equitable intervention” because the plaintiﬀs sought
“an injunction aimed at controlling or preventing the occur-
rence of specific events that might take place in the course of
future state criminal trials.” Id. at 499–500. The Court cau-
tioned against injunctions that would lead to “an ongoing fed-
eral audit of state criminal proceedings which would indi-
rectly accomplish the kind of interference that Younger v. Har-
ris … and related cases sought to prevent.” Id. at 500.
    In Rizzo, the Supreme Court further extended the princi-
ples of Younger to limit federal court review of local executive
actions. In that case, the plaintiﬀs alleged a pattern of uncon-
stitutional police mistreatment of minority civilians in Phila-
delphia. 423 U.S. at 366. The Third Circuit aﬃrmed the district
court’s injunction requiring city oﬃcials to come up with a
“comprehensive program” for dealing with civilian com-
plaints pursuant to the court’s detailed guidelines. Id. at 364–
66, 369–70. In reversing the injunction, the Supreme Court ex-
plained that the “District Court’s injunctive order here, signif-
icantly revising the internal procedures of the Philadelphia
police department, was indisputably a sharp limitation on the
department’s latitude in the dispatch of its own internal af-
fairs.” Id. at 379 (quotation marks omitted). The Court rea-
soned:
       When a plaintiﬀ seeks to enjoin the activity of a
       government agency, even within a unitary court
       system, his case must contend with the well-es-
       tablished rule that the Government has
No. 18-1230                                                     17

       traditionally been granted the widest latitude in
       the dispatch of its own internal aﬀairs. * * *
          When the frame of reference moves from a
       unitary court system, governed by the princi-
       ples just stated, to a system of federal courts rep-
       resenting the Nation, subsisting side by side
       with 50 state judicial, legislative, and executive
       branches, appropriate consideration must be
       given to principles of federalism in determining
       the availability and scope of equitable relief.
Id. at 378–79 (internal citations and quotation marks omitted).
The Court noted that “federal courts must be constantly
mindful of the ‘special delicacy of the adjustment to be pre-
served between federal equitable power and State administra-
tion of its own law.’” Id. at 378, citing Stefanelli v. Minard, 342
U.S. 117, 120 (1951).
    While the district court’s order in the present case does not
map exactly on the orders in O’Shea and Rizzo, it would also
impose a significant limit on the state courts and their clerk in
managing the state courts’ own aﬀairs. Against the backdrop
of Younger, O’Shea, and Rizzo, we find that CNS’s request for
federal intrusion at this stage of the dispute between CNS and
the Clerk calls for abstention.
       2. Abstention Principles: Equity, Federalism, and Comity
    The situation here is quite similar to SKS & Associates,
where we applied the principles of Younger and declined to
exercise jurisdiction over a Section 1983 action against the
Chief Judge and the Sheriﬀ of Cook County. 619 F.3d at 676.
In that case, the Sheriﬀ was subject to a general order issued
by the Chief Judge that directed him not to carry out
18                                                   No. 18-1230

residential evictions during a two-and-a-half-week period in
December and during periods of extreme cold weather. Id.
The plaintiﬀ, a residential property manager, sought a federal
injunction against the Sheriﬀ to speed up the eviction pro-
cesses in state court. Id.
    In declining to exercise jurisdiction, we explained that it is
important for federal courts to have ‘‘a proper respect for state
functions, a recognition of the fact that the entire country is
made up of a Union of separate state governments, and a con-
tinuance of the belief that the National Government will fare
best if the States and their institutions are left free to perform
their separate functions in their separate ways.’’ Id., citing
New Orleans Public Service, 491 U.S. at 364, citing in turn
Younger, 401 U.S. at 44. We concluded that it was not appro-
priate for the federal courts, in the face of these principles of
equity, comity, and federalism, to undertake the requested su-
pervision of state court operations. SKS & Associates, 619 F.3d
at 682.
    Despite SKS & Associates not being a typical Younger sce-
nario, we pointed out that the Supreme Court characterized
the holding of Younger as “far-from-novel” because it rested
primarily on the ‘‘even more vital consideration’’ of comity.
Id. at 678 (citations omitted). ‘‘Cooperation and comity, not
competition and conflict, are essential to the federal design,’’
and Younger abstention ‘‘reinforces our federal scheme.’’ Kow-
alski v. Tesmer, 543 U.S. 125, 133 (2004), citing Ruhrgas AG v.
Marathon Oil Co., 526 U.S. 574, 586 (1999). Abstention in the
present case tracks these general principles upon which all of
the abstention doctrines are based. The level of intrusion CNS
seeks from the federal court into the state court’s operations
No. 18-1230                                                    19

is simply too high, at least before the state courts have had a
chance to consider the constitutional issue.
    Underlying Younger abstention is a deeper principle of
comity: the assumption that state courts are co-equal to the
federal courts and are fully capable of respecting and protect-
ing CNS’s substantial First Amendment rights. As the Su-
preme Court underscored in Younger, the Constitution estab-
lished
       a system in which there is sensitivity to the le-
       gitimate interests of both State and National
       Governments, and in which the National Gov-
       ernment, anxious though it may be to vindicate
       and protect federal rights and federal interests,
       always endeavors to do so in ways that will not
       unduly interfere with the legitimate activities of
       the States.
401 U.S. at 44.
    This principle of comity takes on special force when fed-
eral courts are asked to decide how state courts should con-
duct their business. The Illinois courts are best positioned to
interpret their own orders, which are at the center of this case,
and to craft an informed and proper balance between the state
courts’ legitimate institutional needs and the public’s and the
media’s substantial First Amendment interest in timely access
to court filings. It is particularly appropriate for the federal
courts to step back in the first instance as the state courts con-
tinue to transition to electronic filing and, like many courts
around the country, are working through the associated im-
plementation challenges and resource limitations. The claims
20                                                    No. 18-1230

here are not suitable for resolution in federal court at this
time. CNS is free to pursue a remedy in the state courts.
    We acknowledge that the Ninth Circuit in Courthouse News
Service v. Planet, a case nearly identical to this one, came to the
opposite conclusion regarding abstention. 750 F.3d 776, 793
(9th Cir. 2014). The court there explained that CNS’s claims
“raise novel and important First Amendment questions that
the federal courts ought to decide” and reversed the district
court’s decision to abstain “so that the First Amendment is-
sues presented by this case may be adjudicated on the merits
in federal court, where they belong.” Id. In declining to ab-
stain under O’Shea, the Ninth Circuit explained that an injunc-
tion would not lead to continuous oversight of the state courts
by the federal court. Id. at 791. The Ninth Circuit thought there
would be no “ongoing federal audit” and that the “remedy
that CNS seeks is more akin to [a] bright-line finding” rather
than an impermissible “ongoing monitoring of the substance
of state proceedings.” Id. (citations omitted). Thus, the Ninth
Circuit concluded, the First Amendment interests at stake
outweighed what it thought would be minimal interference
in the state’s administration of its judicial system.
    On this point, we respectfully disagree with our col-
leagues in the Ninth Circuit. If the state court clerk refuses or
fails to comply with the federal court’s injunction or complies
only partially, the federal court’s involvement would cer-
tainly continue as it oversees the implementation of its order.
Further, we have no doubt CNS would attempt to use a dif-
ferent decision in this case to force the hand of other state
courts that do not provide immediate press access to court fil-
ings. This would likely lead to subsequent litigation in the
federal courts. We want to avoid a situation in which the
No. 18-1230                                                                21

federal courts are dictating in the first instance how state court
clerks manage their filing procedures and the timing of press
access. We also want to avoid the problems that federal over-
sight and intrusion of this sort might cause.6
    In sum, the district court erred by exercising jurisdiction
and issuing a preliminary injunction. Initial adjudication of
this dispute in the federal court would run contrary to the
considerations of equity, comity, and federalism as detailed
in SKS & Associates and the Supreme Court abstention deci-
sions on which SKS & Associates was based. This temporal ac-
cess dispute with a state court clerk should be heard first in
the state courts.
    The district court’s order granting a preliminary injunc-
tion is REVERSED, and the case is REMANDED with instruc-
tions to dismiss this action without prejudice.




    6 Because this opinion creates a circuit conflict on the abstention issue,

we circulated it to all judges in active service. See 7th Cir. R. 40(e). No
judge in active service requested to hear the case en banc.